Order entered December 6, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00426-CR

                      JAVEON DEROID DALCOURZUBER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F15-10957-J

                                             ORDER
       The reporter’s record was filed November 9, 2018. After reviewing the record, the Court

notes that several exhibits are missing, specifically:


             State’s Exhibit #14, labeled “DVD - Body Cam Video,”


             State’s Exhibit #44, labeled “DVD – Interview at Childrens [sic] Medical
              Hospital,”

             State’s Exhibit #47, labeled “DVD – Interview with Defendant, 12/23/15,”


             State’s Exhibit #49, labeled “DVD – Interview with Defendant, 12/23/15,”


             State’s Exhibit #60, labeled “CD – Children’s Health Medical Records,”
            State’s Exhibit #104, labeled “CD – Jail Calls.”


       We ORDER court reporter Kimberly Xavier to file a supplemental reporter’s record

containing true and correct playable copies of the State’s Exhibits #14, #44, #47, #49, #60, and

#104 within FOURTEEN DAYS OF THE DATE OF THIS ORDER.




                                                   /s/     LANA MYERS
                                                           JUSTICE